DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Amendment filed 3/29/2021 has been entered. The previous rejection under 35 USC 112 is withdrawn in light of applicant’s amendments. Claims 1-6, 8-17, and 19-22 are currently pending in this application.
Response to Arguments
Applicant’s arguments, see page 7, filed 3/29/2021, with respect to the rejection(s) of claim(s) 1-22 under 35 USC 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of a new interpretation of prior art.
Claim Objections
Claim 2 is objected to because of the following informalities:  Claim 2 recites “as chain of motion primitives” in line 2, which appears to be missing the word – a – between the words “as” and “chain”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 8-17, and 19-22 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by US Patent Application Publication No. 2013/0253705 A1 to Goldfarb et al. (Goldfarb).
Regarding at least claim 1
Goldfarb teaches a method for operating a grasping device and grasping devices thereform (abstract). Goldfarb meets the limitations of a computer-implemented method (400) employing at least one hardware implemented computer processor (506) for controlling a grasp control system to assist a wearer with a grasping movement task (abstract), the method comprising: operating the at least one hardware processor to execute program instructions for: monitoring movement intention signal of a grasping movement muscle of the wearer (paragraph 0069 discloses that the user provides EMG signals associated with motion in a particular direction in the topographic state map; for example, a control signal associated with flexion or extension, indicated that a user wishes to perform extension or flexion of the digits); identifying a volitional operator input (EMG signal input) for the grasping movement task from the movement intention signal (paragraph 0069); operating a powered orthotic device (Goldfarb discloses any 
Regarding at least claim 2
Goldfarb teaches the method of claim 1, wherein operating the powered orthotic device includes performing the grasping movement task as chain of motion primitives at a variable speed controlled as a function of the volitional operator input (paragraph 0026 discloses proportionally controlled speed of grasp poses).  
Regarding at least claim 3
Goldfarb teaches the method of claim 1, further comprising: monitoring a second movement intention signal of a second grasping movement muscle of the wearer, wherein the volitional operator input is identified from both movement intention signals (paragraph 0045 discloses EMG control which proportionally utilizes a ventral EMG electrode for closing the device and a second, dorsal EMG electrode for opening the device).  Regarding at least claim 4
Goldfarb teaches the method of claim 3, wherein the grasping movement muscles monitored by the movement intention signals are antagonistic muscles 
Regarding at least claim 5
Goldfarb teaches the method of claim 1, wherein performing the grasping movement task further comprises: undoing a portion of the grasping movement task based on the volitional operator input by performing a portion of the chain of motion primitives in reverse order (paragraph 0021 discloses that EMG signals for the respective antagonistic muscle groups would be used in reverse order to return the device along the reverse path, to its original configuration).  
Regarding at least claim 6
Goldfarb teaches the method of claim 1, further comprising: monitoring a finger force signal generated by one or more fingers of the wearer related to the grasping movement task (paragraph 0043 discloses force sensing elements used to determine the force applied by the device in order to detect the presence of an object and to measure the grasp force), wherein the volitional operator input is identified from the movement intention signal and the finger force signal (paragraphs 0046-0047 disclose using sensor information to move through poses associated with the given state-flow map depending on whether an object is present).  
Regarding at least claim 8
Goldfarb teaches the method of claim 1, wherein the chain of motion primitives are predefined system chains (paragraph 0045 discloses two state-flow maps that are predefined; fig. 3).  
Regarding at least claim 9
Goldfarb teaches the method of claim 1, wherein the chain of motion primitives are user defined chains (paragraph 0045 discloses that the user selects between two configurations which determines the state-flow map that will be followed).  
Regarding at least claim 10
Goldfarb teaches the method of claim 1, wherein the chain of motion primitives are dynamically defined by the wearer (paragraph 0019 discloses that the control is continuous such that a progression from one pose to another can be halted and/or reversed at any time and that direct user control of the joints is provided and paragraph 0068 discloses alternate versions of a pose defined by the user).  
Regarding at least claim 11
Goldfarb teaches the method of claim 1, wherein the movement intention signal is an electromyography (EMG) signal (paragraph 0069). 
Regarding at least claim 12
Similar to the explanation above, Goldfarb meets the limitations of a computer-implemented grasp control system for assisting a wearer with a grasping movement task (abstract and paragraph 0019), the system comprising: a muscle movement sensor (paragraph 0021 discloses an EMG input, i.e. EMG signals associated with an antagonist muscle pair) configured for monitoring a grasping movement muscle of the 
Regarding at least claim 13
Goldfarb teaches the grasp control system according to claim 12, wherein the grasp control algorithm operates the powered orthotic device to perform the grasping movement task as chain of motion primitives at a variable speed controlled as a function of the volitional operator input (paragraph 0026 discloses proportionally controlled speed of grasp poses).  
Regarding at least claim 14
Goldfarb teaches the grasp control system of claim 12, further comprising: a second muscle movement sensor configured for monitoring a second grasping movement muscle of the operator wearer to produce a second movement intention signal, wherein the grasp control algorithm identifies the volitional operator input from both movement intention signals (paragraph 0045 discloses EMG control which 
Regarding at least claim 15
Goldfarb teaches the grasp control system of claim 14, wherein the grasping movement muscles are antagonistic muscles (paragraph 0021 discloses a pair of EMG signals associated with an antagonist muscle pair and paragraph 0050 discloses that the EMG signals can be acquired from a plurality of intramuscular and/or surface electrodes on ventral and dorsal muscle sites of the forearm).  
Regarding at least claim 16
Goldfarb teaches the grasp control system of claim 12, wherein performing the grasping movement task further comprises: undoing a portion of the grasping movement task based on the volitional operator input by performing a portion of the chain of motion primitives in reverse order (paragraph 0021 discloses that EMG signals for the respective antagonistic muscle groups would be used in reverse order to return the device along the reverse path, to its original configuration).  
Regarding at least claim 17
Goldfarb teaches the grasp control system of claim 12, further comprising: a finger force sensor configured for monitoring a finger force signal generated by one or more fingers of the wearer related to the grasping movement task (paragraph 0043 discloses force sensing elements used to determine the force applied by the device in order to detect the presence of an object and to measure the grasp force), wherein the grasp control algorithm identifies the volitional operator input from the movement intention signal and the finger force signal (paragraphs 0046-0047 disclose using 
Regarding at least claim 19
Goldfarb teaches the grasp control system of claim 12, wherein the chain of motion primitives are predefined system chains (paragraph 0045 discloses two state-flow maps that are predefined; fig. 3).  
Regarding at least claim 20
Goldfarb teaches the grasp control system of claim 12, wherein the chain of motion primitives are user defined chains (paragraph 0045 discloses that the user selects between two configurations which determines the state-flow map that will be followed).  
Regarding at least claim 21
Goldfarb teaches the grasp control system of claim 12, wherein the chain of motion primitives are dynamically defined by the user (paragraph 0019 discloses that the control is continuous such that a progression from one pose to another can be halted and/or reversed at any time and that direct user control of the joints is provided and paragraph 0068 discloses alternate versions of a pose defined by the user).  
Regarding at least claim 22
Goldfarb teaches the grasp control system of claim 12, wherein the muscle movement sensor is an electromyography (EMG) signal sensor (paragraph 0069).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA A HOBAN whose telephone number is (571)270-5785.  The examiner can normally be reached on Monday-Friday 8:00AM-5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.A.H/           Examiner, Art Unit 3774        

/BRUCE E SNOW/           Primary Examiner, Art Unit 3774